Title: From George Washington to James McHenry, 7 September 1796
From: Washington, George
To: McHenry, James


        Private
       
        
          Dear Sir
          
            Wednesday morning [7 Sept. 1796]
          
        
        The principles of the Enclosed Instructions I approve; and since they are drawn, I shall not object to the Phraseology; tho’ considering that it is Addressed to our agent, for his government part of them, I think is too much in the stile of a talk to the Indians. And I think too, as he is intended for the general Superintendent his attentions seems to be too much confined to the Creek Nation. Yours always—& sincerely
        
          Go: Washington
        
      